Mr. Presiding Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 29*—compensation where several brokers. Where an owner of real estate employs several real estate brokers to effect a sale of his property, the broker whose efforts actually bring about the sale is the one who is entitled to the commission for a sale, provided the owner acts in good faith. 2. Brokers, § 37*—necessity of showing procuring cause of sale. Where several brokers are employed to procure a purchaser for real estate and one of them brings an action for commissions, he not only must prove that he commenced negotiations with a party who subsequently purchased the property but, in order to recover, must also show by a preponderance of the evidence that he actually brought about a consummation of the sale, or was prevented from so doing by the fraud, procurement or misconduct or fault of the owner. 3. Brokers, § 90*—evidence insufficient to show procuring cause of sale. In an action for real estate commissions, evidence held. insufficient to show that a broker “actually brought about a consummation of the sale.” 4. Brokers, § 54*—evidence held insufficient to show bad faith in owner. Where a broker sought to recover commissions for effecting a sale of real estate, evidence held insufficient to show that the owner acted in bad faith in selling -the property through another agent, such as to entitle each broker to a commission.